Chief Justice GRAY
concurs only in the judgment. A separate opinion will not issue. He notes, however, that he agrees, based upon existing precedent, that the allegation that the negligent operation of a motor driven cell door resulted in his injury is a sufficient allegation to bring Doyal within the Texas Tort Claim Act’s waiver of sovereign immunity. The opinion is loaded with comments and discussions that are irrelevant to the disposition of this appeal, and he joins no part of them. With these comments, Chief Justice Gray respectfully concurs in the judgment to the extent that it reverses the judgment of the trial court and remands for further proceedings.